DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-6, 8-16, 19-22 and 24 remain pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-6, 8-12, 16, 19-22 and 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schoenfisch et al (US 2015/0225488) with Hole et al (WO 2005/110052) to support inherency.
Schoenfisch discloses the treatment of cystic fibrosis (CF) and associated bacterial infections by the administration of a water-soluble, nitric-oxide (NO) releasing polyglucosamine via inhalation. See abstract; paragraphs [0040] and [0173]-[0174]; and pp 4-7. The NO donor may be an N-diazeniumdiolate. See paragraph [0069]. See also, examples and schemes at pp 15-21. The reference is silent regarding any modification of mucus. However, in administering the required product to the required patient population, the step of the method and recited outcome is 
Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).
In view of the foregoing, it appears that the reference anticipates the instant claims. The burden is shifted to Applicant to demonstrate that it does not. 
Applicant’s arguments filed February 4, 20121 have been fully considered but they are not persuasive.
Applicant first notes that the examiner concedes that the reference is silent regarding modification of mucus. An inherent feature need not be recognized at the time of the invention. 
Applicant argues that the reference does not suggest administering the NO-releasing polymer in an amount that is mucolytic and antimicrobial. This is not found to be persuasive. The reference expressly teaches the product in an antimicrobial amount. It may be that the product may be administered in an amount that is antimicrobial that is not also mucolytic, but as noted above, the burden is shifted to Applicant to demonstrate this. 

Applicant objects to Hole because the NO discussed in the reference is in gaseous form. Applicant argues that NO “itself in gaseous form is distinctly different than an NO-releasing biopolymer that can release NO.” This is not found to be persuasive. The examiner agrees that NO gas is not the same as an NO-releasing biopolymer. Nitric oxide gas is a free molecular form of NO, whereas, as described by Schoenfisch, the NO-releasing biopolymer is an agent that allows for the controlled and targeted delivery of NO to cells and tissues. 
Applicant further argues that given the difference between how gaseous NO readily diffuses into the respiratory airway and an NO-releasing biopolymer that is mucoadhesive, Hole fails to support that an NO-releasing biopolymer would necessarily modify mucus. This is not found to be persuasive. As Applicant states, the biopolymer is mucoadhesive, so that when inhaled, as expressly suggested by the reference, it would adhere and directly release NO, and as confirmed by Hole, NO is a mucolytic agent.    

Claim Rejections - 35 USC § 103
Claims 1-6, 8-16, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfisch et al (US 2015/0225488) in view of Hole et al (WO 2005/110052) and Charrier et al (Orphanet J. Rare Dis., 2014). 
Schoenfisch teaches as set forth above. The reference further teaches that the NO-releasing chitosan oligosaccharide product has antibiotic activity and is effective at disrupting P. aeriginosa biofilms. See paragraph [0164] and examples. Hole has established that NO is a 
Charrier discusses the treatment of CF and desirable characteristics of a treatment agent. The reference teaches that an effective treatment should address bacterial growth both in planktonic and biofilm form. It notes particularly that the biofilm mode of growth of P. aeriginosa leads to higher antibiotic clearance. An effective treatment protocol should also have a mucolytic component. See p 2. Most desirable would be an agent providing mucus and biofilm disruption and an antimicrobial effect. See Conclusion. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to administer a water soluble, NO-releasing chitosan oligosaccharide for the treatment of CF, as a monotherapy or in combination with other agents, with a reasonable expectation of success because it is expressly disclosed by Schoenfisch. The art establishes that the released NO is the active agent, having a mucus and biofilm disruption effect as well as an antimicrobial effect and that these are necessary attributes for CF treatment. Therefore, in the absence of unexpected results, it would be within the scope of the artisan to optimize dosage of the chitosan oligosaccharide as well as the proper NO loading on the chitosan backbone to provide suitable release characteristics through routine experimentation.   
Applicant’s arguments filed February 4, 20121 have been fully considered but they are not persuasive.
  Applicant objects to Charrier because the reference describes cysteamine, which is not an NO-releasing compound and makes no mention of nitric oxide and teaches nothing regarding administering an NO-releasing biopolymer. Applicant goes onto state the actual relevant teaching of the reference, which is that it is known in the art that the most effective treatment for .   

Double Patenting
   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-16, 19-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 35 of U.S. Patent No. 9,850,322. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 35 is drawn to the treatment of CF by the administration of a NO-releasing polyglucosamine. This anticipates or renders obvious the claims as discussed above. In administering the product, the recited limitations of claims 1-6, 8-12, 16, 20-22 and 24 would be met. Regarding claims 13-15, it would be within the scope of the artisan to optimize dosage of the chitosan oligosaccharide as well as the proper NO loading on the chitosan backbone to provide suitable release characteristics through routine experimentation.
Applicant’s arguments filed February 4, 20121 have been fully considered but they are not persuasive.
Applicant argues that the claims fail to mention mucus modification. This is not found to be persuasive. The examiner maintains that in administering the biopolymer for the treatment of CF as suggested, the artisan would arrive at the instant invention. 

Claims 1-6, 8-16, 19-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,759,877. Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 17 is drawn to the treatment of CF by the administration of a NO-releasing polyglucosamine. This anticipates or renders obvious the claims as discussed above. In administering the product, the recited limitations of claims 1-6, 8-12, 16, 20-22 and 24 would be met. Regarding claims 13-15, it would be within the scope of the artisan to optimize dosage of the chitosan oligosaccharide as well as the proper NO loading on the chitosan backbone to provide suitable release characteristics through routine experimentation.
Applicant’s arguments filed February 4, 20121 have been fully considered but they are not persuasive.
Applicant argues that the claims fail to mention mucus modification. This is not found to be persuasive. The examiner maintains that in administering the biopolymer for the treatment of CF as suggested, the artisan would arrive at the instant invention.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s hours and contact numbers


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623